In an action for divorce and ancillary relief, the defendant husband appeals from a resettled order of the Supreme Court, Westchester County (Saladino, J.), dated February 22, 1991, which, inter alia, directed the appointment of a receiver and the sale of the marital residence.
Ordered that the resettled order is affirmed, with costs.
There is no merit to the husband’s claim that the court erred in failing to comply with various statutory requirements in directing the appointment of a receiver and the sale of the marital residence. Specifically, Domestic Relations Law §§ 233 and 243, upon which the husband relies, deal with the sequestration of a matrimonial defendant’s property and accordingly are not relevant to the facts of this case. Nor was it appropriate for the husband to invoke CPLR 5103 (b) and CPLR 6218 as bases for reversal inasmuch as those provisions likewise have no relevance to the facts of this case.
We have reviewed the husband’s remaining contentions and conclude that they are without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.